DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 7/27/2022 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 4-13 and 15 are cancelled.
Claims 1-3, 14, and 16-20 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2009/0226549 A1; of record).
Hughes teaches an herbal extract and a flavor system for oral products (Abstract). Hughes teaches the Flavor C composition comprising cooling compounds recited in claim 3 including menthone and menthol in Table 4 (pg 6, [0050]; shown below). Table 4 also discloses the elected potentiating agent methyl acetate (see arrow).
For the limitation of an orally acceptable carrier in claim 2, Hughes teaches a mouth rinse composition (pg 7, [0056]) and a toothpaste composition (pg 7, [0057]).
Hughes teaches a flavor composition concentrate comprising the elements taught in Table 4, below:

    PNG
    media_image1.png
    337
    418
    media_image1.png
    Greyscale


For the amount of methyl acetate recited in claim 1, as presently amended, Hughes teaches that an oral care composition may contain 2% (pg 6, Example 5, [0053] or 3% (pg 6, Example 6, [0054]) of the flavor system (pg 4, [0040]); as such, the Examiner calculates a concentration of methyl acetate of  516 ppm (2% of 25,780 ppm), or at least about 774 ppm (3% of 25,780 ppm), within the claimed range. 
Hughes teaches the sweetener in the composition may be saccharin (pg 4, [0037]), reading on claims 1 and 14.
The person of ordinary skill would have had a reasonable expectation of success in selecting saccharin as the artificial sweetener in the composition of Hughes since Hughes teaches methyl acetate and menthol in oral care compositions, and likewise teaches saccharin as an effective sweetener for use in oral care compositions. 
It also would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include methyl acetate in an amount of 500-2000 ppm in the composition of Hughes since Hughes teaches a flavor system comprising methyl acetate and a cooling agent that has an effective antimicrobial concentration in a composition comprising at least 516 ppm or at least 1031 ppm of methyl acetate, within the claimed range and resulting in a prima facie case of obviousness. 

2) Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (cited above), in view of Patron (US 2016/0376263 A1; of record).
The teachings of Hughes are discussed above.
Hughes does not teach the inclusion of a potentiating agent such as 3-(1-((3,5-dimethylisoxazol-4-yl)methyl)-1H-pyrazol-4-yl)-1-(3-hydroxybenzyl) imidazolidine-2,4-dione, as recited in claim 17.
Patron teaches the missing element of Hughes. 
Patron teaches compounds such as 3-(1-((3,5-dimethylisoxazol-4-yl)methyl)-1H-pyrazol-4-yl)-1-(3-hydroxybenzyl)imidazolidine-2,4-dione (see pg 5, left column, first compound), are useful additives for reducing the bitter taste when used in combination with a cooling agent such as menthol (pg 1, [0004]; pg 152, [0229]) and a bitter-tasting pharmaceutical ingredient or a bitter-tasting sweetener (pg 2, [0012]; pg 3, [0025]; pg 120, [0153]) such as saccharin (pg 119, [0151]; pg 120, [0153]). It is noted that menthol is known in the art as having a bitter taste sensation. 
For claims 18-20, Patron teaches an effective amount of bitter-reducing compound such as 3-(1-((3,5-dimethylisoxazol-4-yl)methyl)-1H-pyrazol-4-yl)-1-(3-hydroxybenzyl)imidazolidine-2,4-dione is in the range of 1 ppm to 25 ppm (pg 19, [0062]), within the respective claimed ranges, wherein the amount of methyl acetate is 125 ppm, as taught by Hughes. For claim 20, since the combined amount of methyl acetate and 3-(1-((3,5-dimethylisoxazol-4-yl)methyl)-1H-pyrazol-4-yl)-1-(3-hydroxybenzyl)imidazolidine-2,4-dione are within the claimed range, one of ordinary skill would expect the combined amount to be sufficient to increase the intensity of a flavor and the intensity of a cooling sensation of a cooling agent, such as menthol, in a subject as presently claimed.
The person of ordinary skill would have had a reasonable expectation of success in selecting Patron’s 3-(1-((3,5-dimethylisoxazol-4-yl)methyl)-1H-pyrazol-4-yl)-1-(3-hydroxybenzyl)imidazolidine-2,4-dione as an additive to the flavor composition of Hughes because Hughes teaches a flavor composition comprising menthol and saccharin, each known as bitter compounds. The skilled artisan would have been motivated to select Patron’s 3-(1-((3,5-dimethylisoxazol-4-yl)methyl)-1H-pyrazol-4-yl)-1-(3-hydroxybenzyl)imidazolidine-2,4-dione as an additive in the Hughes flavor composition since Patron teaches 3-(1-((3,5-dimethylisoxazol-4-yl)methyl)-1H-pyrazol-4-yl)-1-(3-hydroxybenzyl)imidazolidine-2,4-dione is effective at reducing the bitter flavor of both menthol and saccharin.
Finally, while neither Hughes nor Patron teach 3-(1-((3,5-dimethylisoxazol-4-yl)methyl)-1H-pyrazol-4-yl)-1-(3-hydroxybenzyl)imidazolidine-2,4-dione as a “potentiating agent,” MPEP 2144(IV) sets forth that “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”

Examiner’s Reply to Attorney Arguments dated 7/27/2022 
1. Rejection of claims 1-3 and 14-15 under 35 U.S.C. 103 over Hughes
The applicant argues that Hughes does not disclose or suggest a composition comprising methyl acetate at a concentration of 1-100 ppm or 500-2000 ppm.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, Hughes teaches the flavor compositions (or systems) such as Flavor C composition and Flavor D in chewing gum compositions within the claimed range of 500-2000 ppm. Since claim 1 recites the limitation of “from 1 ppm to 100 ppm or from 500 ppm to 2000 ppm, the limitation of claim 1 is met by the express teachings of Hughes (emphasis added).
The applicant argues that, while Hughes teaches compositions comprising methyl acetate, Hughes does not disclose or suggest that methyl acetate has the ability to enhance flavor intensity or cooling intensity such that a person of ordinary skill would be guided to the claimed concentration ranges. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The enhancement of flavor intensity and/or cooling intensity in a composition comprising the instantly claimed elements is considered an inherent property of the composition. Inherent properties of compositions are discussed in MPEP 2112. Section 2112(II) of the MPEP states that “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” As such, while Hughes does not teach the property of enhancement of flavor intensity and/or cooling intensity in the compositions, such a property must necessarily be present since the chemical elements that elicit the claimed response are present in the claimed amount(s). As stated in MPEP 2112.01(II), “If the composition is physically the same, it must have the same properties.”

2) Rejection of claims 16-20 under 35 U.S.C. 103 over Hughes and Patron
The applicant argues that Patron does not remedy the deficiency of Hugues because Patron does not disclose or suggest a composition comprising methyl acetate in amounts of 1-500 ppm or 500-2000 ppm.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, it is the position of the Examiner that Hughes teaches the flavor compositions recited in claim 1. Since the applicant did not argue other alleged deficiencies in the rejection of claims 16-20, these claims are considered properly rejected. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612